Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         24-JAN-2022
                                                         10:26 AM
                                                         Dkt. 4 ODAC


                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


               IN RE OFFICE OF INFORMATION PRACTICES
                     OPINION LETTER NO. F19-04


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CASE NO. 1SP191000157)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Appellant Department of Budget and Fiscal
 Services, City and County of Honoluluʻs Application for Writ of
 Certiorari filed on December 10, 2021, is hereby rejected.
           DATED:   Honolulu, Hawaiʻi, January 24, 2022.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins